                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


James P. Shannon,                                      Case No. 18-cv-0646 (WMW/LIB)

                            Petitioner,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

Minnesota Department of Corrections and
Tom Roy,

                            Respondents.


      This matter is before the Court on the June 4, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 18.) Objections to the

R&R have not been filed in the time period permitted. In the absence of timely objections,

this Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b) advisory committee’s

note to 1983 amendment (“When no timely objection is filed, the court need only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

      1.     The June 4, 2019 R&R, (Dkt. 18), is ADOPTED;

      2.     Respondents’ motion to dismiss, (Dkt. 14), is GRANTED;

      3.     The amended petition of Petitioner James P. Shannon for a writ of habeas

corpus, (Dkt. 6), is DENIED; and
      4.    This case is DISMISSED WITHOUT PREJUDICE.

      5.    No certificate of appealability shall issue.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 24, 2019                                       s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge




                                            2
